              Case 2:16-cr-00007-RSM Document 446 Filed 10/08/20 Page 1 of 4




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    UNITED STATES OF AMERICA,
                                                       CASE NO. CR16-07RSM
 9
                     Plaintiff
10                                                     ORDER DENYING DEFENDANT
             v.                                        LILLARD’S MOTION FOR
11                                                     COMPASSIONATE RELEASE
      LONNIE EUGENE LILLARD,
12
                     Defendant.
13

14
            This matter comes before the Court on Defendant Lonnie Eugene Lillard’s Motion to
15
     Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A). Dkt. #425. The Court has determined
16

17   that an evidentiary hearing is unnecessary. Mr. Lillard argues that the “erroneously [sic]

18   deprivation of his Sixth Amendment right to counsel of choice combined with the deprivation of

19   counsel during a critical stage of his criminal proceedings is an extraordinary and compelling
20   reason for an immediate sentence reduction or alternatively a stay of the rest of his sentence of
21
     imprisonment pending the outcome of the appellate proceedings.” Dkt. # 425 at 11. The Court
22
     agrees with the Government’s assessment that Mr. Lillard “does not seek relief based on any
23
     serious and non-reversible medical condition that impacts his ability for self-care in the prison
24

25   institution, or some extraordinary family circumstance,” and is instead “seeking to use this

26

27

     ORDER DENYING DEFENDANT LILLARD’S MOTION FOR COMPASSIONATE
     RELEASE – 1
                Case 2:16-cr-00007-RSM Document 446 Filed 10/08/20 Page 2 of 4




     motion to bring a collateral challenge to his conviction, something this statute does not provide
 1

 2   authority to address.” Dkt. #432 at 1.

 3          Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence of

 4   imprisonment “constitutes a final judgment and may not be modified by a district court except in
 5
     limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (internal quotations
 6
     omitted). Those limited circumstances are provided under 18 U.S.C. § 3582(c)(1)(A)(i).
 7
            Effective December 21, 2018, the First Step Act of 2018 amended Section 3582(c)(1)(A)
 8
     by adding a provision that allows prisoners to directly petition a district court for compassionate
 9

10   release:

11                  (A) the court, upon motion of the Director of the Bureau of Prisons,
                    or upon motion of the defendant after the defendant has fully
12                  exhausted all administrative rights to appeal a failure of the Bureau
                    of Prisons to bring a motion on the defendant’s behalf or the lapse
13
                    of 30 days from the receipt of such a request by the warden of the
14                  defendant's facility, whichever is earlier, may reduce the term of
                    imprisonment (and may impose a term of probation or supervised
15                  release with or without conditions that does not exceed the unserved
                    portion of the original term of imprisonment), after considering the
16                  factors set forth in section 3553(a) to the extent that they are
17                  applicable, if it finds that—

18                  (i) extraordinary and compelling reasons warrant such a reduction;

19                  or
20                  (ii) the defendant is at least 70 years of age, has served at least 30
21                  years in prison, pursuant to a sentence imposed under section
                    3559(c), for the offense or offenses for which the defendant is
22                  currently imprisoned, and a determination has been made by the
                    Director of the Bureau of Prisons that the defendant is not a danger
23                  to the safety of any other person or the community, as provided
                    under section 3142(g);
24

25                  and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission . . . .
26
     18 U.S.C. § 3582(c)(1)(A) (italics reflecting amendment under First Step Act).
27

     ORDER DENYING DEFENDANT LILLARD’S MOTION FOR COMPASSIONATE
     RELEASE – 2
              Case 2:16-cr-00007-RSM Document 446 Filed 10/08/20 Page 3 of 4




             The Court finds that Mr. Lillard has exhausted his administrative remedies, see Dkt.
 1

 2   #425-1, and therefore moves on to the question of extraordinary and compelling reasons

 3   particular to this Defendant justifying the requested relief. Mr. Lillard does not set forth

 4   extraordinary and compelling reasons, instead his claim is a collateral challenge to his conviction
 5
     (for which he currently has a pending appeal). The Government, points out that “[Section]
 6
     3582(c)(1)(A) provides a mechanism to seek a reduction in the term of a sentence, not to
 7
     challenge its validity.” Dkt. # 432 at 8 (citing United States v. Handerhan, 789 F. App’x 924,
 8
     926 (3rd Cir. 2019)). As the Third Circuit observed in that case, “neither the statute nor its policy
 9

10   statement provide for release on the basis of arguments... that were or could have been raised on

11   direct appeal or in a § 2255 motion.” Id. The Court therefore finds that Mr. Lillard’s Motion is
12   procedurally improper and does not set forth a valid basis for relief under § 3582(c)(1)(A).
13
             Mr. Lillard tangentially mentions that he has diabetes and that this is a risk factor for
14
     COVID-19. Dkt. #425 at 21. Mr. Lillard appears to acknowledge that he did not raise this issue
15
     in his request to the Warden. Id. at 22. He undermines the relevance of this issue by stating “the
16

17   current conditions of confinement are not central to determining whether or not extraordinary or

18   compelling circumstances exist,” by saying that “he currently is serving a sentence of

19   imprisonment in violation of the Fifth and Sixth Amendments to the Constitution [and this] is
20   the reason why this Court should find that extraordinary and compelling circumstances exist,”
21
     and by saying he “is not arguing such as it relates to the global pandemic.” Id. The Court, and
22
     apparently the Government, are left with the distinct impression that they should not address this
23
     issue at this time.
24

25           Confusingly, Mr. Lillard has filed an addendum/supplement to this Motion expanding on

26   his COVID-19 concerns as a basis for compassionate release, stating that he is filing a new

27

     ORDER DENYING DEFENDANT LILLARD’S MOTION FOR COMPASSIONATE
     RELEASE – 3
                Case 2:16-cr-00007-RSM Document 446 Filed 10/08/20 Page 4 of 4




     request for such relief to the Warden, and by citing additional case law. Dkt. #439. He provides
 1

 2   no authority for shoehorning into his current Motion new argument for compassionate release.

 3   In any event, considering such arguments now would deny the Government an opportunity to

 4   respond.
 5
            Having reviewed the applicable briefing, along with the remainder of the record, the
 6
     Court hereby finds and ORDERS that Defendant Lillard’s Motion to Reduce Sentence Pursuant
 7
     to 18 U.S.C. § 3582(c)(1)(A), Dkt. #425, is DENIED.
 8

 9

10          DATED this 8th day of October, 2020.

11

12

13

14
                                                  RICARDO S. MARTINEZ
15                                                CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

     ORDER DENYING DEFENDANT LILLARD’S MOTION FOR COMPASSIONATE
     RELEASE – 4
